Exhibit 10.2

 



Sixth Amendment to Employment Agreement

 

This Sixth Amendment (“Sixth Amendment”), to the Employment Agreement (the
“Agreement”) dated February 27, 2007 between Payment Data Systems, Inc. (“PDS”)
and Louis A. Hoch (“Executive”) is entered into this 8th day of September, 2016,
and is made part of the Agreement which is hereby amended as follows:

 

1. Definitions. All capitalized terms used herein and not expressly defined
herein shall have the respective meanings given to such terms in the Agreement.

 

2. Entire Agreement. Except as expressly modified by this Sixth Amendment, the
Agreement shall be and remain in full force and effect in accordance with its
terms and shall constitute the legal, valid, binding and enforceable obligations
of PDS and Executive.

 

3. Successors and Assigns. This Sixth Amendment shall be binding upon and inure
to the benefit of the successors and permitted assigns of the parties hereto.

 

4. Section References. Section titles and references used in this Sixth
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto evidenced hereby.

 

5. Now, therefore, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the adequacy, receipt and sufficiency
of which are hereby acknowledged:

 

a.Section 4(c) of the Agreement is hereby amended solely with respect to
Executive’s termination as a result of death as follows:

 

“(i) When Due. The estate of Executive shall be entitled to the Deferred
Compensation as calculated below, the initial installment of which is to be paid
within 30 days after the event giving rise to the payout (except as provided
below) in the event that Executive’s employment is terminated for death of
Executive. No Deferred Compensation shall be due if Executive’s estate receives
continuation of Base Salary payments at the time of his death as follows: the
Company and/or a third party insurance company shall continue to pay the Base
Salary to the estate of Executive up to a maximum of 36 months minus the monthly
Base Salary already paid to Executive prior to his death pursuant to his
disability. If such Base Salary payments cease before 36 months for any reason,
the Company shall pay Executive’s estate the Deferred Compensation minus Base
Salary payments within 30 days.

 

(ii) Amount. The Deferred Compensation shall be an amount equal to 2.95 times of
Base Salary (as defined in Section 4(a) of the Agreement) (“Deferred
Compensation”). For the avoidance of doubt, Deferred Compensation shall not
include amounts paid or accrued to Executive for bonuses or Bonus Compensation,
benefits or equity awards. Unpaid and unearned Bonus Compensation or Bonus
Deferred Compensation shall be forfeited.

 

The Deferred Compensation herein shall be deemed liquidated damages resulting
from the Company’s termination of this Agreement due to death of the Executive
and shall be the estate of the Executive’s sole and exclusive remedy for any
such termination.

 

1 

 



(iii) Outstanding Equity Awards. All stock options issued to Executive and all
restricted stock granted to Executive shall continue on their vesting schedule
without acceleration. Upon vesting of such stock options or restricted stock,
Company agrees to execute all documents and provide all legal opinions to the
estate of the Executive as requested by the authorized representative in order
for the estate of the Executive to sell, register, collateralize, or transfer
such stock.”

 

b.Section 4(c) of the Agreement is hereby amended solely with respect to
Executive’s termination as a result of disability as follows:

 

“(i) When Due. Executive shall be entitled to the Deferred Compensation as
calculated below the initial installment of which is to be paid within 30 days
after the event giving rise to the payout (except as provided below) in the
event that Executive’s employment is terminated for disability pursuant to
Section 7(a).

 

(ii) Amount. The Deferred Compensation shall be an amount equal to 36 monthly
Base Salary payments (for the avoidance of doubt one monthly Base Salary payment
shall equal 1/12th of Executive’s Base Salary and Base Salary shall be the
salary amount paid to Executive on his last pay check before termination of the
disability occurred) (“Deferred Compensation”) to be made monthly on a
continuing basis for up to 36 months by the Company and/or a third party
insurance company. For the avoidance of doubt, Deferred Compensation shall not
include amounts paid or accrued to Executive for bonuses or Bonus Compensation,
benefits or equity awards. Unpaid and unearned Bonus Compensation or Bonus
Deferred Compensation shall be forfeited.

 

(iii) Outstanding Equity Awards. All stock options issued to Executive and all
restricted stock granted to Executive shall continue on their vesting schedule
without acceleration. Upon vesting of such stock options or restricted stock,
Company agrees to execute all documents and provide all legal opinions to the
estate of the Executive as requested by the authorized representative in order
for the estate of the Executive to sell, register, collateralize, or transfer
such stock.”

 

6. This Sixth Amendment amends the Agreement as set forth herein. All previously
existing obligations under the Agreement are hereby reaffirmed in all respects.

 

 

[Signature Page follows.]

 

 

 

2 

 



In witness thereof, the parties hereto have caused this Sixth Amendment to the
Agreement to be executed on the day and year first above written.

 

 

  Payment Data Systems, Inc.   Executive               By: /s/ Peter Kirby   By:
/s/ Louis A. Hoch     Name: Peter Kirby     Name: Louis A. Hoch     Title:
Chairman of the           Compensation Committee                  

 

 

 

 

 

3



--------------------------------------------------------------------------------

